DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Bechtold, US #2011/0073095
[Bechtold ('095)]

-
Pedersen et al., US #2010/0132698
[Pedersen ('698)]






Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pedersen ('698).
In Re Claims 1 & 3, Pedersen ('698) discloses:
Cl. 1: An accessory (Second Screen #20) for a patio heater (Terrace Heater #2), the accessory comprising:
a circular bracket configured to removably secure to a pole of the patio heater (Ring #43 attached to Tubular Support Part #8, a “ring” being circular by definition, & Ring #43 is shown surrounding a circular Tube #8);
two arms attached to and extending away from the bracket in an upward direction (Any two of Stays #42); and
two concave shields attached to the arms and configured to bend around a heating element of the patio heater (Screen Parts #20’, 20’’);
wherein the circular bracket rotates about the pole and secures the pole in a desired position (44: “the ring 43 can be mounted on the tubular support part 8 in a pivotal manner”, i.e. capable of being rotated); and
wherein the concave shields reflect heat in a desired direction (Deflected Heat “D”).
With respect to the bracket being removable:
It would have been an obvious matter of design choice to configure the bracket as desired since the applicant has not disclosed that a removable bracket solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), as discussed in Para. 12 of the instant application, specifically “It should be appreciated that mounting bracket 205 can be any style of bracket or clamp configured to secure around a pole”, and the patio heater accessory would function equally well in either configuration; &
It would have been obvious to one having ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention configure the bracket to be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Para. 12, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
Cl. 3: A method of outdoor heating, the method comprising:
providing the accessory of claim 1 (See above);
directing heat in a desired direction via the two shields (Deflected Heat “D”).
Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Pedersen ('698) as applied to claim 1 above, in view of Bechtold ('095).
In Re Claim 2, with respect to “wherein the two concave shields are composed of aluminum”, Pedersen ('698) discloses the use of a heat-resistant, lightweight material (Para. 89-20) but is silent on the specific material used.
Nevertheless, Bechtold ('095) discloses from the same Patio Heater field of endeavor as applicant's invention, a heat shield accessory (Side Heat Director #30) for a patio heater (Patio Heater), the shield being fabricated from aluminum (Para. 29).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the accessory reflector of Pedersen ('698) from aluminum as taught by Bechtold ('095) for the purpose of providing a low thermal mass attachment to “reflect radiated energy without retaining heat” (Para. 29).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762